976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Shirley M. ADDISON, Appellant,v.WOODWARD & LOTHROP, IVERSON MALL;  and United Food andCommercial Workers, Local 400.
No. 91-7126.
United States Court of Appeals, District of Columbia Circuit.
Aug. 28, 1992.

Before WALD, SILBERMAN and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the case be remanded to the district court for further proceedings.   The district court is instructed first to determine whether appellant's original complaint, filed December 14, 1990, together with a complete copy of the Equal Employment Opportunity Commission's determination of her charge of discrimination in violation of Title VII, was properly served on the appellees.   If the district court concludes that service of that pleading was proper, the district court should consider appointing counsel, see Poindexter v. FBI, 737 F.2d, 1173, 1185 (D.C.Cir.1984), to address (1) whether appellant's complaint and attachment filed on December 14, 1990, were adequate to commence an action under Title VII within the 90-day statute of limitations prescribed by 42 U.S.C. § 2000e-(5)(f)(1);  and (2) whether the original complaint and attachment provided sufficient notice of appellant's claim to permit her amended complaint, filed April 8, 1991, alleging violations of Title VII, to relate back to the December 14, 1990 filing date under Fed.R.Civ.P. 15(c).   See Baldwin County Welcome Ctr. v. Brown, 466 U.S. 147 (1984);   Judkins v. Beech Aircraft Corp., 745 F.2d 1330 (11th Cir.1984).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after the deposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.